Case 2:17-cv-07639-SJO-KS Document 617-9 Filed 12/18/19 Page 1 of 3 Page ID
                                #:27195




                      EXHIBIT I
         Case 2:17-cv-07639-SJO-KS Document 617-9 Filed 12/18/19 Page 2 of 3 Page ID
                                         #:27196




July 1, 2015

Kite Pharma and The Leukemia & Lymphoma Society(R) Enter Into Collaboration to
Enhance the Development of KTE-C19 in Refractory Aggressive Non-Hodgkin Lymphoma
and Launch CAR T-Cell Therapy Educational Programs
SANTA MONICA, Calif. and WHITE PLAINS, N.Y., July 1, 2015 (GLOBE NEWSWIRE) -- Kite Pharma, Inc., (Nasdaq:KITE) and
The Leukemia & Lymphoma Society (LLS) announced today that they have entered into a partnership to enhance the
development of Kite's lead product candidate, KTE-C19, for the treatment of patients with refractory aggressive non-
Hodgkin lymphoma (NHL). KTE-C19 is an investigational therapy in which a patient's T cells are genetically modified to
express a Chimeric Antigen Receptor (CAR) designed to target CD19, a protein expressed on the cell surface of B cell
lymphomas and leukemias.Â

Under the collaboration, LLS will launch a broad scope educational program focusing on CAR T-cell therapy for the
treatment of blood cancers, as well as support outreach for clinical trial enrollment.Â LLS also will contribute up to $2.5
million, through the Therapy Acceleration Program (TAP), to help fund Kite's ongoing Phase 1/2 clinical study of KTE-C19
(see ClinicalTrials.gov, using Identifier NCT: 02348216), which is designed to evaluate safety and efficacy in the treatment
of patients with refractory diffuse large B cell lymphoma (DLBCL), as well as two rare lymphomas - primary mediastinal B cell
lymphoma (PMBCL) and transformed follicular lymphoma (TFL). Â Based on the progress of the program, Kite will make
certain milestone payments to LLS and provide financial support to LLS for its rollout of the education program.Â

"LLS is committed to supporting the development of potentially curative therapies for patients diagnosed with blood cancers,
and we view KTE-C19 as a candidate with great potential for patients with lymphoma who have limited treatment options,"
said Louis J. DeGennaro, Ph.D., LLS president and chief executive officer. Â "We are thrilled to partner with a company that
has a leading presence in CAR T-cell therapy and a commitment to educate patients."

"Kite is honored by this collaboration with LLS, as it signals their belief that KTE-C19 is a therapy that could positively affect
the lives of the many patients diagnosed with blood cancers. Â I am excited that LLS, through its educational program, will
properly inform doctors, patients and the general public of the promising future of precision immunotherapies for cancer,"
said Arie Belldegrun, M.D., FACS, Kite's Chairman, President and Chief Executive Officer.

Pivotal results from the KTE-C19 DLBCL study are expected in 2016 and, if promising, could lead to the potential launch
and commercialization of KTE-C19 in 2017.Â Kite also plans to launch an additional three trials of KTE-C19 before the end
of 2015 in mantle cell lymphoma (MCL), chronic lymphocytic leukemia (CLL) and acute lymphoblastic leukemia (ALL).

About The Leukemia & Lymphoma Society

The Leukemia & Lymphoma Society® (LLS) is the world's largest voluntary health agency dedicated to blood cancer. The
LLS mission: Cure leukemia, lymphoma, Hodgkin's disease and myeloma, and improve the quality of life of patients and their
families. LLS funds lifesaving blood cancer research around the world, provides free information and support services, and
is the voice for all blood cancer patients seeking access to quality, affordable, coordinated care.

Founded in 1949 and headquartered in White Plains, NY, LLS has chapters throughout the United States and Canada. To
learn more, visit LLS.org. Patients should contact the Information Resource Center at (800) 955-4572, Monday through
Friday, 9 a.m. to 9 p.m. ET.

About Kite Pharma, Inc.

Kite Pharma, Inc., is a clinical-stage biopharmaceutical company engaged in the development of novel cancer
immunotherapy products, with a primary focus on engineered autologous T-cell therapy (eACT™) designed to restore the
immune system's ability to recognize and eradicate tumors. Kite is based in Santa Monica, CA. For more information on Kite
Pharma, please visit www.kitepharma.com.

Kite Pharma, Inc. Forward-Looking Statements
         Case 2:17-cv-07639-SJO-KS Document 617-9 Filed 12/18/19 Page 3 of 3 Page ID
This press release contains forward-looking statements for #:27197
                                                              purposes of the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995. The press release may, in some cases, use terms such as "predicts," "believes," "potential,"
"proposed," "continue," "estimates," "anticipates," "expects," "plans," "intends," "may," "could," "might," "will," "should" or
other words that convey uncertainty of future events or outcomes to identify these forward-looking statements. Forward-
looking statements include statements regarding intentions, beliefs, projections, outlook, analyses or current expectations
concerning, among other things: the success of the collaboration between Kite and LLS, including the education program
and patient outreach; and the success and timing of Kite's clinical trials. Various factors may cause differences between
Kite's expectations and actual results as discussed in greater detail in Kite's filings with theÂ Securities and Exchange
Commission, including without limitation in its Form 10-Q for the quarter endedÂ March 31, 2015. Any forward-looking
statements that are made in this press release speak only as of the date of this press release. Kite assumes no obligation to
update the forward-looking statements whether as a result of new information, future events or otherwise, after the date of
this press release.

CONTACT: Kite Pharma, Inc.

           Investor Relations:

           Cynthia M. Butitta

           Chief Financial Officer and Chief Operating Officer

           310-824-9999



           Media:

           Justin Jackson

           Burns McClellan

           212-213-0006

           jjackson@burnsmc.com



           The Leukemia & Lymphoma Society(R)

           Andrea Greif

           Senior Director of Communications

           914-821-8958




Source: Kite Pharma, Inc.

News Provided by Acquire Media
